Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-20 contain a limitation requiring the excitation optical wavelength to be swept.  The Written Description does not disclose this feature.  Instead, the Written Description discloses the excitation beam to be modulated, and for the frequency of that modulation to be swept.  Swept optical wavelength is not disclosed in the Written Description as filed.  Thus it is new matter and must be cancelled from the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (2008/0204760) in view of Alexandre et al. (2007/0037187).
	Regarding claim 1, Gollier discloses an apparatus comprising: a signal processor or processing module (Gollier, Fig. 1, item 116, [0019]) configured to: receive signaling containing information about reflected light (Gollier, Fig. 1, note reflection mode apparent) off one or more fluorescence species-of-interest in a liquid sample (Gollier, Fig. 1, items 102, 104 [0017]) that is swept with light having an excitation optical wavelenqth across a variable frequency range (Gollier, Fig. 1, item 106, [0017]), the information including a characteristic optical frequency corresponding to a fluorescence species-of-interest in the liquid (Gollier, Fig. 1, item 102, inherent property of a fluorescent biosensor); and provide corresponding signaling containing information about an identity of the fluorescence species-of-interest detected and distinguished from overlapping fluorescence species in the liquid using the characteristic/lifetime optical frequency, based upon the signaling received (Gollier, throughout).
	Gollier lacks explicit teaching of a characteristic/lifetime optical frequency corresponding to a distinct fluorescence lifetime in which the fluorescence species-of-interest remains in an excited state.
	Alexandre teaches a characteristic/lifetime optical frequency corresponding to a distinct fluorescence lifetime in which the fluorescence species-of-interest remains in an excited state. (Alexandre, [0228])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the fluorescence lifetime technique of Alexandre into the detection system of Gollier in order to provide further data regarding the fluorescent species of interest.

	Regarding claim 2, the combination of Gollier and Alexandre further teaches the apparatus comprises a light sensor configured to sense the light having the excitation optical wavelength across the variable frequency range, and provide the signaling (Gollier, Fig. 1, item 126).

	Regarding claim 3 the combination of Gollier and Alexandre further teaches the light sensor is a linear sensor array configured to sense the light having the excitation optical wavelenqth across the variable frequency range along the length of a light source providing the light. (Gollier, Fig. 1, item 126, a CCD camera contains within it many linear sensor arrays)

	Regarding claim 4 the combination of Gollier and Alexandre further teaches the apparatus comprises a light source configured to sweep excitation light having the an excitation optical wavelength across the variable frequency range to excite the one or more fluorescence species-of-interest. (Gollier, Fig. 1, item 106)

	Regarding claim 5, the combination of Gollier and Alexandre further teaches the light source is a swept-frequency light source, including a quasi-collimated light source. (Gollier, Fig. 1, item 106, [0017])

	Regarding claim 6, the combination of Gollier and Alexandre further teaches the variable frequency range includes a lock-in frequency that is swept by gradually increasing excitation light having the excitation optical wavelength from an initial modulation frequency fi to a final modulation frequency ff. (Gollier, Fig. 1, item 106, [0017])

	Regarding claim 7, the combination of Gollier and Alexandre further teaches the variable frequency range includes a mid-point frequency that corresponds to the characteristic/lifetime optical frequency. (Gollier, [0017])

	Regarding claim 8, the combination of Gollier and Alexandre further teaches the apparatus is a swept frequency fluorometer. (This is a consequence of Gollier’s frequency sweeping)

	Regarding claim 9, claim 9 is rejected on the same grounds as claim 1 above. 
	Claims 10-16 are rejected on the same grounds as the claims above to which their limitations correspond.
	Claim 17 is rejected on the same grounds as claim 1 above.
	Regarding claim 18, the combination of Gollier and Alexandre further teaches the light source is a swept-frequency light source (Gollier, [0017]), including a quasi-collimated light source (id., lasers are at least quasi-collimated); and the light sensor is a linear sensor array configured to sense the light having the excitation optical wavelenqth across the variable frequency range along the length of a light source providing the light.(Gollier, [0019])
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.  Applicant argues that French does not disclose certain features of the claims as amended, in particular the sweeping of the optical wavelength across a variable frequency range.  In response it is noted that this claim as amended is directed to new matter, as the written description does not disclose wavelength sweeping.  It must therefore be cancelled from the claim.  Further it is noted that with regard to what is disclosed in the written description, the prior rejection with French as the most appropriate prior art reference appears proper.
As amended, the wavelength sweeping feature claimed is found in Gollier et al. (see above.).  Further time resolved fluorescence decay measurements are commonplace, see at least Alexandre et al. (above).  The claims stand as rejected under 35 U.S.C. 103 as being unpatentable over Gollier in view of Alexandre, owing to the amended subject matter.  When that matter is properly cancelled as it is new matter, the original rejection under 35 U.S.C. 102 in view of French is more appropriate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884